06/29/2022



                                                                                    Case Number: DA 22-0144




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    DA 22-0144

STATE OF MONTANA,

                   Plaintiff and Appellee,

             v.

ROBERT L. WITHEROW

                   Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellant’s motion for a 16-day extension of time,

and good cause appearing therefor, Appellant is granted an extension of time to

and including July 22, 2022, within which to prepare, serve, and file his reply brief.

      No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 29 2022